Citation Nr: 1124252	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  07-09 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for tinnitus.

2.  Entitlement to an initial rating greater than 10 percent prior to April 17, 2008 and an increased rating greater than 40 percent from April 17, 2008 for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1972 and from August 1982 to August 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The June 2005 rating decision, in relevant part, granted the Veteran service connection for his lumbar spine condition, assigning him a 10 percent rating that was effective from November 24, 2004.  Thereafter, a subsequent July 2008 rating decision increased the rating to 40 percent, effective from April 17, 2008.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, the Board notes that in April 2007 the Veteran also timely filed a substantive appeal of the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  In a December 2007 rating decision, however, the RO granted service connection for the Veteran's PTSD.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not currently on appeal before the Board.

The Veteran had a hearing before the undersigned in October 2009.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On October 28, 2009, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of the appeal of entitlement to an initial rating greater than 10 percent for tinnitus was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating greater than 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim for Increased Initial Rating for Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).

The Board notes the January 2007 supplemental statement of the case (SSOC) also included the issue of entitlement to an initial rating greater than 10 percent for tinnitus.  The Veteran properly appealed this issue in his March 2007 substantive appeal.  However, the Veteran subsequently indicated in a written correspondence received on October 28, 2009 that he wished to withdraw his appeal of that issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding that claim.  Accordingly, the Board finds that the issue of entitlement to an initial rating greater than 10 percent for tinnitus has been properly withdrawn by the Veteran and dismisses the claim.
 

ORDER

The appeal regarding the claim of entitlement to an initial rating greater than 10 percent for bilateral tinnitus is dismissed.


REMAND

The Veteran is seeking a higher disability rating for his service-connected back disability.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of the claim.  

The most recent VA examination of record, from April 2008, shows that the Veteran reported gradually worsening back pain and an inability to stand for prolonged periods or walk for extended distances.  At the October 2009 Board hearing, however, the Veteran suggested that his condition had worsened since the time of the last VA examination, including an inability to perform chores around the house and having to sleep on the floor due to his back pain.  In addition, at the April 2008 VA examination, the Veteran indicated that his back pain was between an 8 out of 10 and a 10 out of 10.  During the October 2009 Board hearing, he indicated that the pain was always a 10 out of 10.  

While the Board is not required to direct new examinations simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the record demonstrates or the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that it has been more than three years since the Veteran's last VA examination and in light of his contentions, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his low back disability. 

The RO should also take the opportunity to obtain relevant VA treatment records from July 2008 to the present.

Finally, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, as such a claim can be considered part of a claim for an increased rating, pursuant to the United States Court of Appeals for Veterans Claims (Court) decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that regard, during both his April 2008 VA examination and October 2009 Board hearing the Veteran indicated that he had last worked in 2006 or 2007 for VA as a security guard, but had been forced to leave the position because he could not pass the physical testing requirements due to his low back problems, specifically with respect to being able to lift the equivalent of his body weight.  Thus, the record indicates that the Veteran left one position requiring significant physical demands due to his low back problems; however, the record also indicates that the Veteran has a degree in engineering and a masters in business administration.  Given the Veteran's level of education and that he has not alleged his low back disability renders him unemployable from all job opportunities, the Board finds that the issue of entitlement to TDIU has not been reasonably raised by the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and hospitalization records for the Veteran's low back disability from all appropriate VA medical facilities from July 2008 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above is complete and all records are obtained, to the extent possible, schedule the Veteran for an appropriate examination for his lumbar spine, to include degenerative disc disease and lumbar radiculopathy affecting the right lower extremity (for which the Veteran is separately service connected), to ascertain any and all current disabilities he has in connection with his lumbar spine condition and the current level of severity of each condition.  The entire claims file must be made available to the examiner for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies that the examiner deems necessary should be performed.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Spine Examinations, revised April 20, 2009.      

The examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

3.  After the above is complete, readjudicate the Veteran's claim.  If a full grant of the benefits requested is not made, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


